Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in 1940. The petition is based upon the sole charge that respondent converted funds which had been entrusted to him as escrowee, - The Referee found that the charge was sustained and the report is hereby confirmed.
Although we agree with the finding that the respondent was guilty of conversion in that he drew against his escrow accdunt to the .extent that the balance in the account was less than the amount of the escrow fund herein involved, we believe that the circumstances do not indicate that the respondent intended to actually deprive or to defraud the client of the moneys.. Rather, it appears that he acted hastily and through an error in judgment in drawing upon the escrow account for his own personal use. Additionally, it appears that at all times respondent was able to restore the funds and he immediately made restitution upon being informed that a complaint had been made to the Grievance Committee. In this respect we note that the client Who brought the charge subsequently sought to withdraw the complaint and further, testified before the committee on behalf of the respondent.
Accordingly, although we cannot condone the manner in which respondent handled the funds entrusted to him, nevertheless, considering all the above circumstances as well as respondent’s full co-operation with the Grievance Committee and that this appears to be an isolated incident in an otherwise unblemished career of 34 years, we have limited the sanction to be imposed to a suspension for a period of three months.
McGivern, P. J., Nunez, Kupferman, Murphy and Tilzer, JJ., concur.
Respondent suspended as an attorney and counselor at law in the State of New York for a period of three months, effective November 29,. 1974.